Appellate Case: 22-1139     Document: 010110727714        Date Filed: 08/22/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                           August 22, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  WALTER M.J. KOLAK,

        Plaintiff - Appellant,

  v.                                                          No. 22-1139
                                                  (D.C. No. 1:22-CV-00306-LTB-GPG)
  ARAPAHOE COUNTY, ET AL.;                                     (D. Colo.)
  ARAPAHOE COUNTY SHERIFFS
  FACILITY, ET AL.; HEALTH AND
  SAFETY OF AMERICA, ET AL.;
  WELLPATH, ET AL.,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Walter Kolak, proceeding pro se,1 asserted several claims under 42 U.S.C. § 1983.

 Adopting the magistrate judge’s report and recommendation in full, the district court

 dismissed the action without prejudice under Federal Rule of Civil Procedure 41(b),


       *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1(a);
 10th Cir. R. 32.1(A).
        1
          “We construe [Kolak’s] pro se pleadings and other papers liberally,” but we
 do not act as his advocate. Merryfield v. Jordan, 584 F.3d 923, 924 n.1 (10th Cir.
 2009).
Appellate Case: 22-1139       Document: 010110727714          Date Filed: 08/22/2022      Page: 2



 concluding that Kolak had twice failed to comply with the pleading requirements of

 Federal Rule of Civil Procedure 8. Kolak appeals. For the reasons explained below, we

 affirm.

                                          Background

           Kolak initiated this action when he was a pretrial detainee at the Arapahoe County

 Detention Facility. Kolak’s initial 20-page complaint alleged that jail staff, jail officials,

 and Arapahoe County infringed his right to medical care under the Fourteenth

 Amendment.2

           The magistrate judge assigned to the case concluded that Kolak’s complaint

 violated Rule 8, explaining that to comply with the rule, Kolak “must allege, in a clear,

 concise, organized, and understandable manner” how each defendant harmed him, what

 rights Kolak claims were violated, and his requested relief. R. 29. Accordingly, the

 magistrate judge ordered Kolak to file an amended complaint to correct these

 deficiencies.

           In response to the magistrate judge’s order, Kolak filed an amended ten-page

 complaint, asserting three claims for alleged violations of his right to medical care. The

 matter was again referred to the magistrate judge. In reviewing this amended complaint,

 the magistrate judge explained that its prior order had gone unheeded. It observed that

 Kolak had again supplied “only vague, unclear, and conclusory allegations in support of


           2
          Kolak frames his claims as Eighth and Fourteenth Amendment violations.
 But since Kolak was detained pretrial, his constitutional right to adequate medical
 care is properly asserted under the Fourteenth Amendment. See Strain ex rel. Pratt v.
 Regalado, 977 F.3d 984, 989 (10th Cir. 2020), cert. denied, 142 S. Ct. 312 (2021).
                                                2
Appellate Case: 22-1139     Document: 010110727714          Date Filed: 08/22/2022      Page: 3



 his claim” and that the new pleading still “fail[ed] to explain, clearly and concisely,” the

 necessary information. Id. at 61. In particular, the amended complaint did not explain

 “what each defendant did to him”; “when the defendant did it; how the defendant’s action

 harmed him”; and “what specific legal right [he] believes the defendant violated.” Id.

 (quoting Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir.

 2007)). Accordingly, the magistrate judge recommended Kolak’s case be dismissed

 without prejudice under Rule 41(b) for failure to comply with Rule 8’s pleading

 requirements.

        The district court overruled Kolak’s objections and adopted the magistrate judge’s

 recommendation in full. The district court also denied Kolak leave to proceed in forma

 pauperis on appeal without prejudice to renewal, reasoning that any appeal would not be

 taken in good faith. See 28 U.S.C. § 1915(a)(3). Kolak appeals and renews his motion to

 proceed in forma pauperis on appeal.

                                           Analysis

        “We review dismissals under Rule 41(b) for abuse of discretion.” Nasious, 492

 F.3d at 1161 (reviewing dismissal under Rule 41(b) for failure to comply with Rule 8). A

 district court abuses its discretion when it makes a clear error, “venture[s] beyond the

 limits of permissible choice under the circumstances,” or “issues an arbitrary, capricious,

 whimsical[,] or manifestly unreasonable judgment.” Hamric v. Wilderness Expeditions,

 Inc., 6 F.4th 1108, 1117 (10th Cir. 2021) (quoting Birch v. Polaris Indus., Inc., 812 F.3d

 1238, 1247 (10th Cir. 2015)). Further, we may affirm the decision below “on any ground

 supported by the record.” Johnson v. Spencer, 950 F.3d 680, 711 n.13 (10th Cir. 2020).

                                               3
Appellate Case: 22-1139      Document: 010110727714          Date Filed: 08/22/2022      Page: 4



        Kolak argues that his case should not have been dismissed because he complied

 with the requirements of Rule 8.3 Under Rule 8, a complaint “must contain . . . a short

 and plain statement of the claim showing that the [plaintiff] is entitled to relief.” Fed. R.

 Civ. P. 8(a)(2). Further, a complaint must contain “simple, concise, and direct”

 allegations. Fed. R. Civ. P. 8(d)(1). It “must explain what each defendant did to him or

 her; when the defendant did it; how the defendant’s action harmed him or her; and what

 specific legal right [he or she] believes the defendant violated.” Nasious, 492 F.3d at

 1163. And while we remain cognizant “that pro se litigants may be hard pressed to

 conform to Rule 8(a)’s requirement of brevity while attempting to provide the defendant

 fair notice,” Toevs v. Reid, 267 F. App’x 817, 819 (10th Cir. 2008) (unpublished),4 their

 “pro se status does not relieve [them] of [their] obligation to comply with procedural

 rules,” Murray v. City of Tahlequah, 312 F.3d 1196, 1199 n.3 (10th Cir. 2002).

        We have reviewed Kolak’s amended complaint. As a preliminary matter, we

 acknowledge that Kolak’s complaint is a reasonable length—ten pages. We also

 acknowledge that, as Kolak points out, the district court seemingly failed to consider two

 of his three claims, instead construing the amended complaint as asserting only “one

 claim.” R. 58. But even with the leeway accorded to pro se litigants—and even if the




        3
         Kolak makes additional arguments related to the merits of his claims and
 requests an evidentiary hearing. But because the district court’s basis for dismissal
 was Kolak’s failure to adhere to Rule 8, we do not address those assertions.
       4
         We cite unpublished cases in this order and judgment only for their
 persuasive value. See 10th Cir. R. 32.1(A).
                                               4
Appellate Case: 22-1139       Document: 010110727714         Date Filed: 08/22/2022     Page: 5



 district court had considered all of Kolak’s claims (as it should have)—the record

 supports the district court’s ruling. See Johnson, 950 F.3d at 711 n.13.

          The principal defect throughout Kolak’s complaint is that it fails to adequately

 explain which members of the jail’s medical staff he intends to sue. The form complaint

 Kolak filled out identifies “HAS/Wellpath et al.; Medical Staff [at] [Arapahoe County

 Detention Center]” as a defendant. R. 47. Yet the body of the complaint, supplemented

 with handwritten pages, describes actions by various members of the jail’s medical and

 security staff without distinguishing between who is, and who is not, meant to be a

 defendant. Kolak’s failure to do so prevents defendants from having “sufficient notice to

 begin preparing [their] defense” and fails to provide the district court with “sufficient

 clarity to adjudicate the merits.” Nasious, 492 F.3d at 1163. We therefore affirm the

 district court’s dismissal order.5

          As a final matter, we grant Kolak’s motion to proceed in forma pauperis on

 appeal. But we remind Kolak “of his continuing obligation to make partial payments until

 his filing fee has been paid in full.” Jenkins v. Currier, 514 F.3d 1030, 1035 (10th Cir.

 2008).




          5
          We note that generally a dismissal without prejudice permits Kolak to refile
 his action and more clearly state which claims—and what corresponding conduct—he
 means to allege against each potential defendant. See Nasious, 492 F.3d at 1162
 (“Employing Rule 41(b) to dismiss a case without prejudice for failure to comply
 with Rule 8 of course allows the plaintiff another go at trimming the verbiage.”).
                                                5
Appellate Case: 22-1139   Document: 010110727714           Date Filed: 08/22/2022   Page: 6



       For the foregoing reasons, we affirm.


                                               Entered for the Court


                                               Nancy L. Moritz
                                               Circuit Judge




                                               6